           Case 2:20-cv-00921-JCC-MAT Document 22 Filed 11/05/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    MARTIN VARGAS,

10                                 Plaintiff,             CASE NO. C20-0921-JCC-MAT

11           v.
                                                          ORDER GRANTING MOTION TO
12    WHATCOM COUNTY SHERIFF’S OFFICE,                    AMEND ANSWER
      et al.,
13
                                   Defendants.
14

15          Defendants filed a Motion to Amend Answer, accompanied by a proposed amended

16   answer. (Dkt. 14.) Defendants seek to amend the answer to add an affirmative defense under

17   RCW 4.24.410, a statute providing immunity for police dog handlers, that was inadvertently not

18   pled due to an oversight by counsel. Plaintiff did not respond to the motion. The Court, having

19   reviewed the motion and proposed amended answer, hereby ORDERS as follows:

20          (1)    Federal Rule of Civil Procedure 15 provides that the Court “should freely give leave

21   [to amend a pleading] when justice so requires.” Fed. R. Civ. P. 15(a). Leave to amend may be

22   denied where there is undue delay, bad faith or dilatory motive, undue prejudice to the opposing

23   party, or when the amendment would be futile. See Foman v. Davis, 371 U.S. 178, 182 (1962).



     ORDER
     PAGE - 1
           Case 2:20-cv-00921-JCC-MAT Document 22 Filed 11/05/20 Page 2 of 2




 1   The Court here finds no basis for denying the unopposed motion to amend. Accordingly,

 2   defendants’ Motion to Amend Answer (Dkt. 14) is GRANTED. The Clerk is directed to lodge the

 3   Amended Answer (Dkt. 14-1) on the docket.

 4          (2)    The Clerk is further directed to send a copy of this Order to the parties and to the

 5   Honorable John C. Coughenour.

 6          DATED this 5th day of November, 2020.

 7

 8                                                       A
                                                         Mary Alice Theiler
 9                                                       United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER
     PAGE - 2
